Exhibit 10.33

Dated 22 April 2008

BETWEEN

(1) EQUINIX GROUP LIMITED

(2) EQUINIX, INC

and

(3) GUY WILLNER

COMPROMISE AGREEMENT

Without Prejudice

Subject to Contract



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page Clause      1.    Interpretation    3 2.    Arrangements prior to
termination    3 3.    Equity Arrangements    4 4.    Legal fees    5 5.   
Waiver of claims    5 6.    Warranties    6 7.    Appointment as a non-executive
director    7 8.    Confidentiality    7 9.    Reference    8 10.    Resignation
of directorships    8 11.    No admission of liability    8 12.    Miscellaneous
   9

 

2



--------------------------------------------------------------------------------

THIS AGREEMENT is made as of the 22nd day of April 2008

BETWEEN:

EQUINIX GROUP LIMITED whose registered office is situated at 41- 44 Great Queen
Street, London, WC2B 5AD (the “Company”);

EQUINIX, INC whose office is situated at 301 Velocity Way, 5th Floor, Foster
City, California, USA 94404 -4803 (“Equinix, Inc”); and

GUY WILLNER (the “Employee”).

IT IS HEREBY AGREED as follows:

 

1. Interpretation

 

1.1 In this Agreement, unless the context otherwise requires, the following
words and expressions shall have the following meanings:

“Group Company” means the Company, any holding company of the Company and any
subsidiary of the Company or of any such holding company (with “holding company”
and “subsidiary” having the meanings given in section 1159 of the Companies Act
2006);

“Service Agreement” means the service agreement between the Employee and the
Company dated 3 April 2006 (as amended by a Deed dated September 2007 between
the Company and the Employee); and

“Non-Executive Appointment Letter” means the letter entered into between the
Employee and the Company dated the same date as this agreement setting out the
terms on which the Employee will continue to provide services to the Company as
a Non-Executive Chairman.

 

2. Arrangements prior to termination

 

2.1 The Employee’s employment with the Company will end on 1 June 2008 (the
“Termination Date”). The Company will continue to provide the Employee with his
salary and all other contractual benefits up to the Termination Date in the
normal way. The Company will also pay the Employee in respect of any accrued but
untaken holiday (less deductions for income tax and national insurance). Except
as otherwise provided in this Agreement, the Employee agrees that his
entitlement to any further remuneration (including bonus) and employment
benefits of whatever nature from the Company or any other Group Company will
cease with effect from the Termination Date.

 

2.2 Notwithstanding the provisions in clause 2.1 above, the Employee’s (and,
where applicable, the Employee’s family’s) entitlement under the Company’s
private medical cover will continue until 1 March 2009, or, if earlier, the
termination of the Employee’s appointment as Non-Executive Chairman of the
Company.

 

2.3 Within 14 days of the Termination Date, the Employee will be paid the sum of
£68,750 as a pro-rated annual bonus payment for that part of the 2008 financial
year which has elapsed to the Termination Date, less required deductions for
income tax and national insurance contributions.

 

3



--------------------------------------------------------------------------------

3. Equity Arrangements

 

3.1 Notwithstanding the termination of the employment of the Employee with the
Company, in consideration for the Employee’s agreement to the terms in this
Agreement and the terms of appointment as Non-Executive Chairman set out in the
Non-Executive Appointment Letter will procure that:

 

  (a) the 23,218 Restricted Stock Units (“RSUs”) granted to the Employee on
14 September 2007 shall vest on the day following the Termination Date and the
performance conditions applicable to vesting detailed in the RSU Notice of Award
shall not be applicable. Otherwise, these RSUs will be held by the Employee
subject to and in accordance with the terms set out in the Notice of Restricted
Stock Unit Award dated 14 September 2007, the Restricted Stock Unit Agreement
for Non-US Employees and the Equinix, Inc 2000 Equity Incentive Plan; and

 

  (b) the Employee will retain the 8,000 RSUs granted to the Employee on
14 September 2007, subject to and in accordance with the terms and performance
conditions of the RSU Notice of Award dated 14 September 2007, the Restricted
Stock Unit Agreement for Non-US Employees and the Equinix, Inc 2000 Equity
Incentive Plan. In the event that, as at 1 March 2009, the Board of Directors of
Equinix, Inc has not determined the 2008 revenue, EBITDA and CAPEX targets with
respect to the Company, Equinix, Inc will procure that the appointment of the
Employee as Non-Executive Chairman will be extended until the first Trading Day
(as defined in the Restricted Stock Unit Agreement for Non-US Employees) after
the date on which the Board of Directors of Equinix, Inc does determine the 2008
revenue, EBITDA and CAPEX targets with respect to the Company.

 

3.2 The Company will withhold, and is authorised to sell on the relevant vesting
date, a sufficient number of shares to meet any income tax and employee’s
national insurance contributions that may be due in relation to the RSUs
referred to in clause 3.1. The Employee will be provided with his P45 on the
Termination Date and income tax will accordingly be applied at basic rate only
in relation to RSUs referred to in clause 3.1 (unless the Employee gives to the
Company not less than five days’ written notice prior to the Termination Date
that income tax should be applied at higher rate, in which case the income tax
will be applied at such higher rate). However, the Employee will be solely
responsible through his personal tax return for any higher rate income tax that
is due at the end of the current tax year and will on demand indemnify and keep
indemnified the Company and Equinix, Inc from and against any demand that is
made by HM Revenue and Customs against the Company or Equinix, Inc in respect of
income tax and employee’s national insurance in relation to the RSUs referred to
in clause 3.1 other than which has been deducted in accordance with this clause.

 

3.3 The Employee’s entitlement to the 12,000 RSUs granted on 1 January 2008 will
lapse in its entirety and cease to vest on the Termination Date. The Employee
hereby waives all and any rights to compensation or damages for the loss of such
RSUs arising out of the termination of his employment.

 

4



--------------------------------------------------------------------------------

4. Legal fees

The Company will, subject to receipt of an invoice from the Employee’s legal
advisers, DLA Piper solicitors, addressed to the Employee but marked payable by
the Company (showing a narrative summary by date of the work incurred by DLA
Piper), make a contribution of up to £7,500 (plus VAT) towards the reasonable
legal fees (including disbursements) which the Employee has incurred in taking
advice in relation to this Agreement and the termination of his employment. The
Employee represents and warrants that such fees have been incurred solely in
connection with advice relating to this Agreement and the termination of his
employment.

 

5. Waiver of claims

 

5.1 Subject to clause 5.2, the Employee accepts the terms set out in this
Agreement in full and final settlement of all and any claims of whatever nature
that the Employee has or may have against the Company or any other Group Company
or any of its or their current or former officers or employees, (whether under
the laws of England and Wales, those of the European Union or the laws of any
other jurisdiction, and whether such claims are known or unknown to the parties
and whether or not they are or could be in the contemplation of the parties at
the time of signing this Agreement, including claims which as a matter of law do
not at the date of this Agreement exist and whose existence cannot currently be
foreseen and any claims or rights of action arising from a subsequent
retrospective change or clarification of the law), whether contractual,
tortious, statutory or otherwise, arising out of or in connection with his
employment with the Company or the termination of his employment or otherwise
and he hereby irrevocably and unconditionally waives all such rights.

 

5.2 Notwithstanding clause 5.1 above, nothing in this Agreement shall have the
effect of waiving or limiting the Employee’s rights in respect of:-

 

  (a) any failure by the Company to make contributions to any pension scheme of
which the Employee is a beneficiary and/or any pension rights or pension
benefits which have accrued to the Employee;

 

  (b) any personal injury claims (other than personal injury claims for
compensation or damages which may be brought pursuant to any discrimination
legislation or which in any way relate to allegations of depression, bullying or
stress suffered as a result of or in connection with the Employee’s employment
with the Company) of which the Employee is not aware as at the date of signature
of this Agreement by the Employee; and/or

 

  (c) the Employee’s rights to enforce the terms of this Agreement.

 

5.3 The Employee shall without further consideration on the Termination Date
execute a supplemental deed in the form of Schedule 1 and deliver it to the
Company on the Termination Date.

 

5



--------------------------------------------------------------------------------

5.4 The Company confirms that it is not aware of any claims that it has or may
have against the Employee arising out of his employment or the termination of
his employment as at the Termination Date.

 

6. Warranties

 

6.1 The Employee hereby represents, warrants and confirms:

 

  (a) that the Employee has taken legal advice from Jonathan Exten-Wright of DLA
Piper solicitors, a relevant independent adviser (as defined by Section 203 of
the Employment Rights Act 1996) as to the terms and effect of this Agreement
and, in particular, its effect on his ability to pursue his rights before an
employment tribunal. The Employee will procure that, at the same time as the
Employee signs this Agreement, the Employee’s legal adviser will also sign and
date where indicated on the attached legal adviser’s certificate, which forms
part of this Agreement;

 

  (b) that the Employee has been advised by the independent adviser referred to
above that there is in force and was at the time that the Employee received the
advice referred to above a relevant contract of insurance or other appropriate
indemnity covering the risk of a claim by the Employee in respect of losses
arising in consequence of that advice; and

 

  (c) that the Employee is aware of his rights under the Employment Rights Act
1996, the Working Time Regulations 1998, the Sex Discrimination Act 1975, the
Race Relations Act 1976, the Disability Discrimination Act 1995, the Part-Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, the
Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
the National Minimum Wage Act 1998, the Trade Union and Labour Relations
(Consolidation) Act 1992, the Employment Equality (Religion or Belief)
Regulations 2003, the Employment Equality (Sexual Orientation) Regulations 2003
and the Employment Equality (Age) Regulations 2006 and that this Agreement
relates to his claims for breach of contract, unfair dismissal, claims for a
statutory redundancy payment, unlawful deductions from wages, unlawful detriment
under the Employment Rights Act 1996, sex discrimination, equal pay, race
discrimination, disability discrimination, sexual orientation discrimination,
religion or belief discrimination, age discrimination, any claim under the
Working Time Regulations 1998, any claim under the National Minimum Wage Act
1998, the Public Interest Disclosure Act 1998, the Transfer of Undertakings
(Protection of Employment) Regulations 2006, the Part-Time Workers (Prevention
of Less Favourable Treatment) Regulations 2000, the Fixed Term Employees
(Prevention of Less Favourable Treatment) Regulations 2002, the Employment
Equality (Age) Regulations 2006 or any claim for unlawful deductions from wages
under the Employment Rights Act 1996 that the Employee has or may have arising
out of the termination of his employment with the Company.

 

6.2

This Agreement satisfies the conditions for regulating compromise agreements
under Section 203 of the Employment Rights Act 1996, Regulation 35 of the
Working Time Regulations 1998, Section 77 of the Sex Discrimination Act 1975,
Section 72 of the

 

6



--------------------------------------------------------------------------------

 

Race Relations Act 1976, Section 9 of the Disability Discrimination Act 1995,
Regulation 9 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, Regulation 10 of the Fixed-Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, Section 49 of the National Minimum Wage
Act 1998, section 288 of the Trade Union and Labour Relations (Consolidation)
Act 1992, Schedule 4 to the Employment Equality (Religion or Belief) Regulations
2003, Schedule 4 to the Employment Equality (Sexual Orientation) Regulations
2003 and Schedule 5 to the Employment Equality (Age) Regulations 2006.

 

6.3 The Employee represents and warrants that the Employee has raised with the
Company all the claims that the Employee has or may have against the Company or
any Group Company or any of its or their current or former officers or employees
arising out of his employment, its termination or otherwise and that the
Employee is not aware of any other claims or any facts, matters or circumstances
in respect of which a claim might be made against the Company or any Group
Company or any of its or their current or former officers or employees arising
out of his employment, its termination or otherwise. The Employee also
represents and warrants that he has not presented a claim to an employment
tribunal (or any connected office of an employment tribunal) or issued a claim
form in the High Court or County Court of whatever nature in connection with his
employment, its termination or otherwise.

 

7. Appointment as a non-executive director

Notwithstanding the termination of the Employee’s employment with the Company,
the Employee will continue to provide services to the Company as a Non-Executive
Chairman. The terms of appointment as Non-Executive Chairman are set out in the
Non-Executive Appointment Letter.

 

8. Confidentiality

 

8.1 The Employee acknowledges that the provisions of Clauses 11 and 13 of the
Service Agreement will remain in full force and effect notwithstanding the
termination of his employment.

 

8.2 Save by reason of any legal obligation or to enforce the terms of this
Agreement, the Employee will not:

 

  (a) disclose the existence or terms of this Agreement or any discussions or
other correspondence relating to the termination of his employment to anyone
(other than to his professional advisers who have agreed to be bound by this
restriction, HM Revenue & Customs or any other competent authority or his
spouse);

 

  (b) directly or indirectly disseminate, publish or otherwise disclose (or
allow to be disseminated, published or otherwise disclosed) by any means
(whether oral, written or otherwise) or medium (including without limitation
electronic, paper, radio or television) any information directly or indirectly
relating to the termination of his employment; or

 

  (c) make, publish or issue or cause to be made published or issued any untrue,
derogatory or disparaging comments about the Company, any Group Company or any
of its or their directors, employees, suppliers, clients, investors,
shareholders, bankers, brokers, advisers or agents.

 

7



--------------------------------------------------------------------------------

8.3 Save by reason of any legal or regulatory obligation (including but not
limited to the requirements of the US Securities and Exchange Commission) or to
enforce the terms of this Agreement, the Company will not (and will procure that
its directors will not and will use its reasonable efforts to ensure that its
employees will not):

 

  (a) disclose the existence or terms of this Agreement or any discussions or
other correspondence relating to the termination of the Employee’s employment to
anyone (other than to professional advisers who have agreed to be bound by this
restriction, HM Revenue & Customs or any other competent authority);

 

  (b) directly or indirectly disseminate, publish or otherwise disclose (or
allow to be disseminated, published or otherwise disclosed) by any means
(whether oral, written or otherwise) or medium (including without limitation
electronic, paper, radio or television) any information directly or indirectly
relating to the termination of the Employee’s employment; or

 

  (c) make, publish or issue or cause to be made published or issued any untrue,
derogatory or disparaging comments about the Employee.

 

9. Reference

The Company will, at the request of a prospective new employer of the Employee,
provide it with a factual reference setting out the Employee’s dates of
employment, roles and job responsibilities.

 

10. Resignation of directorships

The Company will use reasonable efforts to make suitable arrangements for a
replacement individual to take over the Employee’s directorships of all other
Group Companies other than the Company as soon as reasonably practicable after
the date of execution of this Agreement, although the Employee acknowledges that
this may not be possible prior to the Termination Date. The Employee will, upon
request from the Company, take such steps as are required to resign from such
directorships. Should he fail to do so, the Employee hereby irrevocably
authorises the Company to appoint some person in his name and on his behalf to
sign documents and do any thing to give effect to his obligations in this
clause. The Company confirms that the Employee will continued to be covered by
directors’ and officers’ insurance cover in respect of such directorships until
the date of termination of such appointments.

 

11. No admission of liability

This Agreement is entered into without any admission on the part of the Company
or any Group Company that it has or they have in any way breached any law or
regulation or that the Employee has any claims against the Company or any Group
Company or any of its or their current or former officers or employees.

 

8



--------------------------------------------------------------------------------

12. Miscellaneous

 

12.1 This Agreement and the Non-Executive Appointment Letter set out the entire
agreement between the Employee and the Company and, save as set out in clause
8.1 above, supersedes all prior arrangements, proposals, representations,
statements and/or understandings between the Employee, the Company and any Group
Company.

 

12.2 Except in relation to any Group Company and any current or former officer,
director or employee of the Company and/or any Group Company, a person who is
not a party to this Agreement may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999. Notwithstanding the Contracts
(Rights of Third Parties) Act 1999 this Agreement may be varied by agreement
between the Employee and the Company.

 

12.3 If any provision of this Agreement is held to be invalid or unenforceable,
then such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement. The parties
shall then use all reasonable endeavours to replace the invalid or unenforceable
provision by a valid and enforceable provision the effect of which is as close
as possible to the intended effect of the invalid or unenforceable provision.

 

12.4 This agreement is subject to English law. The Employee and the Company
agree to submit to the exclusive jurisdiction of the English courts as regards
any claim or matter arising in connection with these terms.

 

12.5 This Agreement is marked “Without Prejudice, Subject to Contract” but will
upon signature by the Employer, the Employee and the Employee’s legal advisor be
treated as an open document evidencing a binding agreement.

 

/s/ Steve Smith

Signed by STEVE SMITH

for and on behalf of

EQUINIX GROUP LIMITED

/s/ Steve Smith

Signed by

for and on behalf of

EQUINIX, INC.

Signed as a DEED and DELIVERED by /s/ Guy Willner

GUY WILLNER

in the presence of:

 

Witness signature:   /s/ Virginie Borneus  

Witness name: Borneus Virginie

Witness address:

Witness occupation:

 

9



--------------------------------------------------------------------------------

LEGAL ADVISER’S CERTIFICATE

I, Jonathan Exten-Wright of DLA Piper, hereby confirm to Equinix Group Limited
that I am an independent adviser for the purposes of section 203 of the
Employment Rights Act 1996 and that I have advised Guy Willner as to the terms
and effect of this Agreement and, in particular, its effect on his ability to
pursue his rights before an employment tribunal. There was in force, when such
advice was given, a policy of insurance covering the risk of a claim by Guy
Willner in respect of loss arising in consequence of such advice.

 

/s/ Jonathan Exten-Wright Jonathan Exten-Wright

22/4/08

dated 22 April 2008

 

10



--------------------------------------------------------------------------------

Schedule 1

Supplemental Deed

THIS DEED is made on 1 June 2008

BETWEEN

(1) EQUINIX GROUP LIMITED whose registered office is situated at 41- 44 Great
Queen Street, London, WC2B 5AD (the “Company”); and

(2) GUY WILLNER of 31 Cloncurry Street, London, SW6 6DR (the “Employee”).

RECITALS

 

(A) The Employee entered into a compromise agreement dated 22 April 2008 made
between the Employee and the Company (the “Compromise Agreement”), a copy of
which is attached as schedule 1. The definitions in this supplemental deed (the
“Deed”) shall be the same as in the Compromise Agreement.

 

(B) The Employee has received independent legal advice from a qualified lawyer
as to the terms and effect of this Deed.

 

(C) The purpose of this Deed is to give effect to clause 5.3 of the Compromise
Agreement and for the Employee to re-confirm his waiver of claims against the
Company and each Group Company as at the Termination Date.

THE PARTIES AGREE AS FOLLOWS:

 

1. The provisions of clauses 5.1 and 5.2 of the attached Compromise Agreement
are hereby incorporated in this Deed as if they were repeated and restated in
this clause and the Employee confirms the waiver and settlement of claims
detailed at clauses 5.1 and 5.2 of the Compromise Agreement.

 

2. The Employee and his independent legal adviser hereby agree and confirm that
the provisions of clause 6.1 to 6.3 inclusive of the Compromise Agreement remain
correct as at the Termination Date.

 

3. Nothing in this Deed shall affect any rights or remedies that the parties may
have under the terms of the Compromise Agreement and nothing in this Deed shall
constitute a variation of the Compromise Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS whereof this agreement has been executed as a deed and delivered on
the date first above written.

_______________________

Signed as a DEED and DELIVERED by

GUY WILLNER

in the presence of:

Witness signature: _______________________

Witness name:

Witness address:

Witness occupation:

Signed by STEVE SMITH for and on

behalf of EQUINIX GROUP LIMITED

Signature: _______________________

SIGNATURE OF THE EMPLOYEE’S LEGAL ADVISER TO CONFIRM THE FACTS IN CLAUSE 2 OF
THE SUPPLEMENTAL DEED

Signed by the Employee’ Legal Advisor: _______________________

Name of law firm: _______________________

Date: _______________________

 

12



--------------------------------------------------------------------------------

Strictly Private and Confidential

22 April 2008

Dear Guy,

On behalf of Equinix Group Limited (the “Company”), I am writing to confirm the
terms on which you will provide services as a Non-Executive Director and
Chairman of the Company (the “Appointment”) with effect from 1 June 2008. The
terms of the Appointment are set out below.

Appointment

 

1. The Appointment will be for a period ending 1 March 2009 (“Expiry Date”). The
parties may agree in writing to extend the Appointment beyond the Expiry Date.
The Appointment will be subject to the Company’s Articles of Association (a copy
of which has been provided to you).

 

2. Notwithstanding the other provisions of this letter, the Appointment will
terminate on the Expiry Date unless extended in accordance with paragraphs 1 or
9 of this letter. The Company may terminate the Appointment at any time prior to
the Expiry Date by immediate notice in the event that you (a) commit any serious
or repeated breach of your material obligations under this letter; (b) are
guilty of conduct, which in the reasonable opinion of the Company, tends to
bring yourself or the Company or any other Group Company into disrepute or is
calculated or likely to materially and adversely affect the interests of the
Company or any other Group Company; (c) commit an act of bankruptcy or compound
with your creditors generally; (d) are convicted of a criminal offence (other
than a road traffic offence not subject to a custodial sentence); or (e) are
disqualified from acting as a director of a company by order of a competent
court. The Appointment shall also terminate upon your resignation at any time.
Upon such termination or resignation, you shall not be entitled to any damages
for loss of office.

 

1



--------------------------------------------------------------------------------

Time commitment

 

3. The Company anticipates a time commitment of no more than the equivalent of
two business days per month, but you are aware that the nature of the role makes
it impossible to be specific about the time commitment. This will include
attendance at quarterly and emergency Board meetings. In addition, you will be
expected to devote appropriate preparation time ahead of each meeting.

 

4. By accepting the Appointment, you confirm that you are able to allocate
sufficient time to perform your role.

Role

 

5. As a Non-Executive Director you have the same general legal responsibilities
to the Company as any other Director.

 

6. The Board as a whole is collectively responsible for promoting the success of
the Company by directing and supervising the Company’s affairs. The Board:

 

  •  

provides entrepreneurial leadership of the Company within a framework of prudent
and effective controls which enable risk to be assessed and managed;

 

  •  

sets the Company’s strategic aims, ensures that the necessary financial and
human resources are in place for the Company to meet its objectives, and reviews
management performance; and

 

  •  

sets the Company’s values and standards and ensures that its obligations to its
shareholders and others are understood and met.

 

7. In addition to these requirements of all Directors, the role of the
Non-Executive has the following key elements:

 

  •  

Strategy: Non-Executive Directors should constructively challenge and contribute
to the development of strategy;

 

  •  

Performance: Non-Executive Directors should scrutinise the performance of
management in meeting agreed goals and objectives and monitor the reporting of
performance; and

 

  •  

Risk: Non-executive Directors should satisfy themselves that financial
information is accurate and that financial controls and systems of risk
management are robust and defensible.

 

2



--------------------------------------------------------------------------------

Fees and benefits

 

8. You will not be paid a fee for the Appointment. However, you acknowledge that
the consideration for your agreement to the terms set out in this letter is the
agreement to accelerate the vesting of the 23,218 Restricted Stock Units and
removal of the relevant performance conditions applicable to those Restricted
Stock Units under the Compromise Agreement entered into between you, the Company
and Equinix, Inc dated the same date as this letter (the “Compromise
Agreement”).

 

9. As set out in the Compromise Agreement, you will continue to hold the 8,000
RSUs granted to you on 14 September 2007 subject to the terms and performance
conditions of the RSU Notice of Award dated 14 September 2008, the Restricted
Stock Unit Agreement for Non-US Employees and the Equinix, Inc 2000 Equity
Incentive Plan. In the event that, as at 1 March 2009, the Board of Directors of
Equinix, Inc has not determined the 2008 revenue, EBITDA and CAPEX targets with
respect to the Company, Equinix, Inc will procure that your appointment as
Non-Executive Chairman will be extended until the first Trading Day (as defined
in the Restricted Stock Unit Agreement for Non-US Employees) after the date on
which the Board of Directors of Equinix, Inc does determine the 2008 revenue,
EBITDA and CAPEX targets with respect to the Company.

 

10. Should the Appointment be extended beyond the Expiry Date (other than
pursuant to paragraph 9 above), the Board will reasonably consider what fees
should be appropriate for the provision of your services beyond that date.

 

11. Your (and, where applicable, your family’s) entitlement under the Company’s
private medical cover will continue until 1 March 2009, or, if earlier, the
termination of your appointment as Non-Executive Chairman of the Company.

Expenses

 

12. The Company will reimburse you for all reasonable and properly documented
expenses you incur in performing your role. You should submit any details of
expenses incurred to the Company Secretary.

Other directorships and business interests

 

13. You shall not, except with the prior written approval of the board of
directors of Equinix, Inc, during the Appointment be directly or indirectly
employed, engaged, concerned or interested in any other trade or business (or
the setting up of any business) which is similar to or in competition with the
business carried on by the Company or any other Group Company or any part of
such business save that you may be interested as a holder or beneficial owner of
not more than 3% of any class of stock, shares or debentures in any company
whose stock, shares or debentures are listed or dealt in on a Recognised
Investment Exchange (as defined by section 285 of the Financial Services and
Markets Act 2000).

Confidentiality

 

14. You must apply the highest standards of confidentiality and not disclose to
any person or company (whether during the course of the Appointment or at any
time after its termination) any confidential information concerning the Company
and any Group Companies with which you come into contact by virtue of your
position as a Non-Executive Director of the Company.

 

3



--------------------------------------------------------------------------------

15. Your attention is drawn to the requirements under both legislation and
regulation as to the disclosure of price-sensitive information. Consequently you
should avoid making any statements that might risk a breach of these
requirements without prior clearance from the Company Secretary.

 

16. On termination of the Appointment you will deliver to the Company all books,
documents, papers and other property of or relating to the business of the
Company or any Group Company which are in your possession, custody or power by
virtue of your position as a Non-Executive Director of the Company. The Company
is able to arrange the disposal of papers which you no longer require.

Restrictions

 

17. The restrictions set out in the attached schedule will apply to you on
termination of the Appointment (howsoever caused).

Insurance

 

18. During the Appointment you will be provided with directors’ and officers’
liability insurance, whether such cover is provided through an insurance policy
taken out by the Company or any other Group Company.

For the purposes of this letter “Group Company” shall mean the Company and any
of its subsidiaries or holding companies from time to time (and any other
subsidiary of any of its holding companies), and “holding company” and
“subsidiary” shall be as defined in section 1159 Companies Act 2006.

This appointment letter constitutes neither a contract for services nor a
service contract.

Please confirm your agreement to the above by signing and returning to me the
enclosed duplicate of this letter.

 

Yours sincerely /s/ Steve Smith STEVE SMITH

For and on behalf of EQUINIX GROUP LIMITED

 

4



--------------------------------------------------------------------------------

I have read and agree to the above terms regarding my appointment as a
Non-Executive Director of Equinix Group Limited.

 

/s/ Guy Willner

Signed as a DEED and DELIVERED

by GUY WILLNER

in the presence of:

 

Witness:   /s/ Virginie Borneus Name:   Borneus Virginie Date:   22 April 2008

 

5



--------------------------------------------------------------------------------

SCHEDULE

 

1. In this Schedule the following words and expressions shall have the following
meanings:

“Relevant Area” means Europe;

“Relevant Period” means the period of six months immediately prior to the
Termination Date;

“Restricted Period” means the period of six months starting with the Termination
Date; and

“Termination Date” means the date on which the Appointment terminates, for
whatever reason and however caused.

 

2. You shall not without the prior written consent of the Company directly or
indirectly at any time during the Restricted Period:

 

2.1 solicit away from the Company or any Group Company; or

 

2.2 endeavour to solicit away from the Company or any Group Company

any employee of the Company with whom you had regular dealings in the course of
the Appointment at any time during the Relevant Period other than an employee
employed in a purely administrative or secretarial role.

 

3. You shall not without the prior written consent of the Company directly or
indirectly so as to affect the goodwill of, or compete with, the Company or any
Group Company, at any time within the Restricted Period:

 

3.1 solicit the custom of; or

 

3.2 deal with

any customer or client of the Company or any Group Company with whom you had
regular dealings in the course of the Appointment at any time during the
Relevant Period.

 

4. You shall not without the prior written consent of the Company directly or
indirectly at any time within the Restricted Period engage or be concerned or
interested in any business within the Relevant Area which at any time during the
Restricted Period:

 

  (a) competes; or

 

  (b) will compete

with the business of the Company or of any Group Company.

 

6



--------------------------------------------------------------------------------

5. You acknowledge that the provisions of this Schedule are fair, reasonable and
necessary to protect the goodwill and interests of the Company and the Group
Companies.

 

5.1 You acknowledge that the provisions of this Schedule including sub-clauses
shall constitute severable undertakings given for the benefit of the Company and
each Group Company and may be enforced by the Company on behalf of any of them.

 

5.2 If any restrictions or obligations contained in this Schedule is held to be
invalid or unenforceable on the basis that it exceeds what is reasonable for the
protection of the goodwill and interests of the Company and the Group Companies
but would be valid and enforceable if part of the provision were deleted then
such restrictions or obligations shall apply with such deletions as may be
necessary to make them enforceable.

 

5.3 If any restriction or obligation contained in this Schedule is held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the other provisions of this Schedule which shall remain in full force and
effect.

 

5.4 You acknowledge and agree that you shall be obliged to draw the provisions
of this Schedule to the attention of any third party who may at any time before
or after termination of the Appointment hereunder offer to employ or engage you
and for whom or with whom you intend to work within the Restricted Period.

 

7